Citation Nr: 1624206	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disorder

2.  Entitlement to service connection for sciatica of the right lower extremity.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy Reserves, and had active duty service from September 1990 to April 1991, from May 2002 to February 2003, from February 2003 to August 2003, and from January 2005 to June 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his spouse testified before the undersigned at a Travel Board hearing held at the RO in March 2014; a transcript of the hearing is of record.  

Following the March 2014 hearing, additional evidence was added to the record, including evidence submitted by the Veteran, as well as records obtained by the agency of original jurisdiction (AOJ).  Although the Veteran waived AOJ consideration of the evidence he submitted, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Moreover, as to the evidence obtained by the AOJ, the Board finds that there is no harm in considering this evidence in the first instance as the Board is granting the Veteran's appeal in full.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The competent and probative evidence of record relates the Veteran's low back disorder to his active duty service.

2.  The competent and probative evidence of record relates the Veteran's sciatica of the right lower extremity to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for sciatica of the right lower extremity have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision with regard to the Veteran's claims is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharges, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran claims entitlement to service connection for a low back disorder and and sciatica of the right lower extremity as a result of his active duty service from January 2005 to June 2005.  During his March 2014 hearing, the Veteran testified that he began to experience low back pain and right leg pain while serving in Iraq in 2005.  He stated that, during this period of active duty, his duties included wearing nearly 100 pounds of gear, including his pack and weapon.  See March 2014 Hearing Transcript at 5.  He reported that he would frequently have to jump out of vehicles and helicopters, and that occasionally he would fall.  Id.  He stated that, although he could not remember a specific injury in service, he reported experiencing pain in service, roughly three weeks prior to his discharge.  Id. at 6-7.  He stated that, although he reported his symptoms during service, he was told to use over the counter pain killers.  Id. at 9.  He reported that his symptoms have progressively worsened since he was discharged in June 2005.  Id. at 23.

In March 2014, the Veteran submitted lay statements from family members.  The three statements from V.B., J.B., and V.B., all discuss the Veteran's observable symptoms after he was discharged from active duty in June 2005, including chronic back pain, as well as trouble performing activities of daily living.

Initially, with regard to the first element of service connection, the Board finds that the evidence establishes that Veteran has current disabilities of the low back and sciatica of the right lower extremity.  See, e.g., October 2013 private treatment record (noting assessments of pain, low back; degeneration, lumbar/lumbosacral; herniation, lumbar disc; spinal stenosis, lumbosacral; radiculopathy radiculitis, lumbar/thoracic; and spondylolisthesis, acquired).

Regarding the second element of service connection, an in-service event or injury, the Board notes that the Veteran's service treatment records currently associated with the claims file do not document any complaints of low back pain or pain associated with sciatica of the right lower extremity.  However, while some service treatment records are of record, in December 2012, the AOJ issued a formal finding of unavailability of service records.  In the July 2013 statement of the case, the AOJ noted that the unavailable records included the Veteran's 2005 separation examination and/or post-deployment health assessment.  

When service records are unavailable through no fault of the veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board finds that the Veteran's March 2014 testimony about his in-service duties, experiences, and symptoms, including the onset of his low back pain and right leg pain, is competent as he is able to report the onset of his symptoms and his in-service experiences.  He also testified that he went to sick call and was given over-the-counter medication for his pain.  See March 2014 Hearing Transcript at 9.  Furthermore, the Board notes that the Veteran has been consistent in his statements concerning the onset of his symptoms.  See, e.g., October 2012 Service Treatment Record (stated that his back pain began during a period of service).  As such, the Board finds that the Veteran has provided competent and credible lay evidence of an in-service event.

Regarding the nexus element of service connection, in March 2014, the Veteran submitted an undated letter signed by his private treatment providers, Dr. W.W. and K.A., an advance practice registered nurse.  In the letter, the private treatment providers opined that it was at least as likely as not that the Veteran's low back disorder and sciatica was due largely, if not entirely, to his active duty service from January 2005 to June 2005.  The private treatment providers reasoned that he routinely wore over 65 pounds of gear when operating outside the "Green Zone."  They also noted that his duties included routinely jumping from vehicles, and having to run across uneven ground while carrying his gear.  The private treatment providers noted that the opinion was based upon a physical examination of the Veteran, and review of his records, and their medical training and experience.

The private opinion considers the Veteran's reported in-service symptoms and experiences, which the Board has found to be competent and credible.  Furthermore, the opinion offers a clear conclusion based upon the relevant facts.  As a result, the Board finds that the private opinion from Dr. W.W. and K.A. is entitled to considerable weight.  Moreover, there is no contrary opinion of record. 

In sum, the Board finds that the evidence at the very least is in equipoise as to whether the Veteran's low back disorder and sciatica of the right lower extremity are related to his period of active duty service from January 2005 to June 2005.  Accordingly, after granting the Veteran the benefit of the doubt, the Board finds that service connection is warranted for both a low back disorder and sciatica of the right lower extremity.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for a low back disorder is granted.

Service connection for sciatica of the right lower extremity is granted.



____________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


